Citation Nr: 1727899	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-28 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to payment for a training program that began before July 1, 2012 under the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to July 1986, and September 1986 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

In an April 2014 statement of the case, the RO denied entitlement to an increased disability rating for tinnitus and entitlement to service connection for bilateral hearing loss.  VA has not received a substantive appeal regarding these issues.  Accordingly, the Board finds the Veteran did not perfect an appeal as to these issues, and thus, they are not currently before the Board.


FINDINGS OF FACT

1. In May 2012, the Veteran received a Certificate of Eligibility notifying him that he was entitled to benefits for an approved program of education or training under the Veterans Retraining Assistance Program (VRAP).

2. In June 2012, VA received a Request for Change in Program or Place of Training and an Enrollment Certification for a program in massage therapy at the Atlanta School of Massage from June 25, 2012 to February 15, 2013.



CONCLUSION OF LAW

The criteria for entitlement to payment for a training program that began before July 1, 2012 under the VRAP have not been met.  Pub. L. No. 112-56, 125 Stat. 713, § 211(b) (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the Veterans Claims Assistance Act does not apply.  See 38 C.F.R. § 21.1031 (2016); Dela Cruz v. Principi, 15 Vet. App. 143 (2011).

The Veterans Retraining Assistance Program (VRAP) provides training assistance to eligible veterans to pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  See Pub. L. 112-56, Title II, § 211(b), 125 Stat. 713. 

Specifically, the law provides that retraining assistance "may only be used by the veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full-time basis, that-
(1) is approved under chapter 36 of such title;
(2) is offered by a community college or technical school;
(3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training);
(4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and
(5) begins on or after July 1, 2012.  
Pub. L. 112-56, Title II, § 211(b), 125 Stat. 713.

Here, in May 2012 the Veteran received a Certificate of Eligibility from the RO notifying him that he was entitled to benefits for an approved program of education or training under the VRAP.  In June 2012, VA received a Request for Change in Program or Place of Training as well as an Enrollment Certification for a program in massage therapy at the Atlanta School of Massage from June 25, 2012 to February 15, 2013.  In July 2012, the RO notified the Veteran that his application for VRAP benefits was denied because his enrollment began prior to July 1, 2012.

The Veteran contends that VA did not inform him that he could not attend a program prior to July 1, 2012 under VRAP benefits, and that he was informed by a VA employee via the Veterans Assistance line that he had to enroll on or before July 1, 2012.  The Veteran contends that had he been notified of the requirement, he would have delayed entrance to the program until after July 1, 2012 and not incurred a school loan.  See March 2017 Travel Board hearing testimony; September 2012 substantive appeal; July 2012 notice of disagreement.

As set forth above, the law governing entitlement to VRAP benefits is clear that such retraining assistance may only be used to pursue an approved program that began on or after July 1, 2012.  The Veteran's program in massage therapy began on June 25, 2012.  Because the program began prior to July 1, 2012, the Board must find, as a matter of law, that the Veteran is not legally entitled to VRAP benefits for payment for that program.  Pub. L. 112-56, Title II, § 211(b), 125 Stat. 713.

The Veteran appears to be basing his claim on VA's failure to inform him of the requirement under the law that VRAP benefits may only be used for approved programs of education beginning on or after July 1, 2012.  However, his lack of knowledge of the law claimed as due to a lack of notice by VA cannot be deemed to be a legal basis for entitlement. 

To the extent that the Veteran may have been unaware of the requirement that the program of education had to begin on or after July 1, 2012, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991); see also Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265. 

As such, a claim of ignorance of the law in not knowing the program in which he enrolled had to start on or after July 1, 2012 for payment under the VRAP is without merit in this case.

Although the Board is sympathetic to the Veteran's claim, the Board is bound by the law and has no authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that payment of government benefits must be authorized by statute; thus, erroneous advice given by a government employee cannot be used to estop the government from denying benefits); Smith (Edward) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (explaining that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress").

Consequently, the Veteran's claim fails because there is no legal entitlement to payment for the training program under the VRAP, as it is undisputed that the Veteran's program of education in massage therapy began prior to July 1, 2012.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, there is no legal entitlement to payment for a training program that began before July 1, 2012 under the VRAP, and the claim is denied.



ORDER

Entitlement to payment for a training program that began before July 1, 2012 under the VRAP is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


